Citation Nr: 1106917	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-35 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Increased rating for residuals of a left knee strain with 
osteoarthritis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1968 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In October 2009, the Board remanded this 
matter for additional development.  


FINDING OF FACT

The evidence of record does not indicate that the Veteran's 
service-connected left knee has ankylosis, has extension limited 
to 30 degrees, or has nonunion of his tibia and fibula.    


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent, for the 
Veteran's service-connected left knee disorder, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.

VA provided the Veteran with notification letters dated in August 
2004, March 2006, and November 2009.  38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  In these letters, the Veteran was informed of 
the elements of his claim, and of the evidence necessary to 
substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  The Veteran was advised of the respective duties of the 
VA and of the Veteran in obtaining evidence needed to 
substantiate his claim.  VA requested from the Veteran relevant 
evidence, or information regarding evidence which VA should 
obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that pertains 
to the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And, though the Veteran was not provided with 
complete VCAA notification prior to the adverse rating decision 
on appeal, following full notification the RO readjudicated the 
claim in the December 2010 supplemental statement of the case of 
record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  See also Overton v. Nicholson, 
20 Vet. App. 427 (2006) (a timing error may be cured by a new 
VCAA notification letter followed by a readjudication of the 
claim).  Based on this background, the Board finds VA's untimely 
notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran underwent VA medical examination for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal. Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II.  The Merits of the Claim for Increased Rating

In an April 1971 decision, the Board granted service connection 
for a left knee disorder, which the RO subsequently rated as 0 
percent disabling.  Pursuant to a claim for increased rating, the 
RO, in February 1977, rated the Veteran's disorder as 20 percent 
disabling.  

In June 2004, the Veteran filed a claim for increased rating.  In 
the October 2004 rating decision on appeal, the RO granted an 
increase to 30 percent, effective the date of claim for increase.  
The Veteran then appealed the assigned rating, maintaining that a 
rating in excess of 30 percent was warranted here.  

Upon initial review of this appeal in October 2009, the Board 
found additional medical inquiry warranted into the Veteran's 
claim.  As such, the Board remanded the case so that the Veteran 
could undergo VA compensation medical examination.  It appears 
from the record that the RO attempted to notify the Veteran of a 
scheduled examination, but that he did not respond to the RO, or 
attend the scheduled exam.  Pursuant to 38 C.F.R. § 3.655, the 
Board is directed to deny increased rating claims involving 
claimants who do not appear for scheduled examinations.  38 
C.F.R. § 3.655.  See also 38 U.S.C.A. § 5107(a) (claimant has 
responsibility to present and support a claim for VA benefits); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to 
assist in development of a claim is not "a one way street").  
Nevertheless, even if the Board were authorized to address this 
claim, an increased rating would not be authorized.  As detailed 
below, based on the available evidence of record, a rating in 
excess of 30 percent would not have been warranted here at any 
time during the appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings).  See also 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under Diagnostic Code (DC) 
5256 through DC 5263 of 38 C.F.R. § 4.71a (2010).  Diagnostic 
Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 
addresses recurrent subluxation or lateral instability.  
Diagnostic Code 5258 addresses dislocated cartilage in the knee 
manifested by frequent episodes of "locking," pain, and 
effusion into the joint.  Diagnostic Code 5259 addresses the 
surgical removal of semilunar cartilage.  Diagnostic Codes 5260 
and 5261 address limitation of motion in the leg.  Diagnostic 
Code 5262 addresses impairment of the tibia and fibula.  And 
Diagnostic Code 5263 addresses genu recurvatum.  The Board also 
notes the relevance here of DCs 5003 and 5010 of 38 C.F.R. § 
4.71a as these DCs address arthritis of a major joint such as the 
knee.  See 38 C.F.R. § 4.71a.             

The relevant medical evidence of record consists of a VA 
compensation examination report dated in September 2004.  That 
examiner noted the Veteran's complaints of increasing pain and 
decreased range of motion.  The Veteran indicated that prolonged 
periods while sitting or standing or walking cause flare ups and 
chronic swelling.  He denied use of a cane, but spoke of 
difficulty walking up and down stairs.  He indicated an inability 
to kneel.  On examination, the examiner noted a "significant 
osteophyte formation in a significant varus deformity" of the 
left knee.  The examiner noted range of motion of minus 7 degrees 
of full extension to 110 degrees of flexion.  The examiner noted 
no limitation due to weakness, fatigability, incoordination, or 
flare ups.  The examiner indicated that range of motion during 
passive, active, and repetitive motions were the same.  The 
examiner indicated that the left knee disorder caused no effect 
on the Veteran's usual occupation or daily activities, and no 
incapacitating episodes.  

The examiner further noted that the Veteran was limited by 
arthrofibrosis in his left knee, which involved moderate 
effusion.  He noted good stability of the medial and lateral 
collateral ligaments.  He noted significant laxity with Lachman's 
test of his ACL.  He noted good function of the quadriceps and 
hamstrings.  However, the September 2004 examiner noted x-ray 
evidence showing "severe end-stage osteoarthritic changes of his 
left knee affecting all three compartments."  

Based on this evidence, an increased rating would not have been 
warranted based on the knee-specific diagnostic codes - DCs 5256-
5263.  Moreover, an increased rating would have been unwarranted 
under DC 5010, which addresses degenerative joint disease.  See 
38 C.F.R. § 4.71.  See also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 
(July 1, 1997).  

The only ratings under the knee-specific codes in excess of the 
currently assigned 30 percent rating are the 40 to 60 percent 
ratings under DC 5256 for ankylosis, the 40 and 50 percent rating 
under DC 5261 for limitation of extension, and the 40 percent 
rating under DC 5262 for nonunion of the tibia and fibula.  See 
38 C.F.R. § 4.71a.  In this matter, a higher rating under DC 5256 
would have been unwarranted because there is no evidence of 
record that the Veteran has ankylosis in his left knee.  A higher 
rating under DC 5261 would have been unwarranted because the 
Veteran's extension is measured at minus 7 degrees of full 
extension, which is greater than the limited extension (30 
degrees) that would warrant the next-highest rating of 40 percent 
under DC 5261.  And there is no evidence of record of nonunion of 
the tibia and fibula.  So a higher rating under DC 5262 would 
have been unwarranted.  

A separate 10 percent rating would not be warranted here under DC 
5010 either because the evidence indicates that the Veteran has 
already been rated for arthritis.  Under DC 5003, traumatic 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When there is some limitation of motion, but which is 
noncompensable under a limitation-of-motion code, a 10 percent 
rating may be assigned with involvement of a major joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  In this 
matter, the record shows that the Veteran was service connected 
for his left knee arthritis in the original service connection 
grant in 1971.  It is primarily for that disorder that he 
currently receives a 30 percent rating.  As such, a separate 10 
percent evaluation would not have been warranted for left knee 
arthritis.  See 38 C.F.R. § 4.71, DCs 5003, 5010; Lichtenfels, 
supra; VAOPGCPREC 9-98, VAOPGCPREC 23-97; see also, 38 C.F.R. § 
4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board has considered whether higher ratings would have been 
warranted for the Veteran's service-connected knee disorders 
based on functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results in 
additional disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  But an additional increase would 
have been unwarranted under this authority as well.  Though the 
Veteran experiences impairment with his left knee disorder, he is 
currently compensated for this.  Moreover, the September 2004 
examiner specifically found that the disorder caused no 
limitation due to weakness, fatigability, incoordination, or 
flare ups.  He found that range of motion was the same during 
passive, active, and repetitive movements.  He found that the 
left knee disorder caused no effect on his usual occupation or 
daily activities, and found no evidence of incapacitating 
episodes.        

The Board has also considered whether the schedular evaluation 
assigned for the Veteran's disorder is inadequate, thus requiring 
that the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration of 
"an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); 
Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the 
issue of an extraschedular rating is a component of a claim for 
an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must then consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required. 
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  
Specifically, when comparing the Veteran's overall disability 
picture with the level of disability contemplated by the Rating 
Schedule, the schedular evaluation regarding the Veteran's left 
knee is not inadequate.  A higher schedular rating would have 
been warranted here for worse symptoms, but the medical evidence 
reflects that such findings are not present in this case.  
Therefore, the respective schedular evaluations are adequate and 
no referral is required.  

In summary, even though 38 C.F.R. § 3.655 directs the Board to 
deny the Veteran's increased rating claim for his failure to 
report to a scheduled VA compensation examination, the Board has 
reviewed the evidence of record to determine whether a higher 
rating would have been warranted but for the dictates of 
38 C.F.R. § 3.655.  The Board has found that an increased rating 
would not have been warranted here.    

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for the Veteran's service-
connected left knee disorder is denied.        



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


